Citation Nr: 1760064	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to additional compensation for postoperative lumbar spine degenerative arthritis, currently rated as 10 percent disabling prior to February 6, 2017, and as 20 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO indicated in the November 2013 statement of the case that the lumbar spine rating was on appeal from a February 2013 rating decision.  However, there was a VA examination in February 2013 which contained new and material evidence concerning his lumbar spine disability symptomatology.  It was received within 1 year of the notice of the May 2012 rating decision service-connecting lumbar spine degenerative arthritis and assigning it a 10 percent rating from the March 2010 claim date, and so the appeal being considered goes back to the March 2010 claim date.

The Veteran presented testimony at a Board hearing in February 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran waived RO consideration of additional evidence and the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  Some such evidence was received in March 2016.  The issues of service connection for hypertension and a rating in excess of 10 percent for lumbar spine degenerative arthritis were remanded to the RO in July 2016.  Thereafter, an April 2017 rating decision granted a higher rating, to 20 percent, for degenerative arthritis of the lumbar spine, effective February 6, 2017.  



FINDINGS OF FACT

1.  The Veteran's hypertension was not manifest in service or to a degree of 10 percent within 1 year of separation, is unrelated to service, and was not caused or aggravated by his service-connected diabetes mellitus.  

2.  Throughout the appeal the Veteran has pain-free forward flexion of the spine limited to 40 degrees, but does not have forward flexion of the thoracolumbar spine limited to 30 degree or less; or ankylosis of his entire thoracolumbar spine.  

3.  Throughout the appeal, the Veteran also has had right and left lower extremity symptoms consistent with mild, but not more than mild, sciatic nerve incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  Throughout the appeal, the criteria for a disability rating of 20 percent for postoperative lumbar spine degenerative arthritis, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

3.  Throughout the appeal, the criteria for a 10 percent rating for right lower extremity sciatic nerve incomplete paralysis, and for a 10 percent rating for left lower extremity sciatic nerve incomplete paralysis, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hypertension

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Cardiovascular-renal disease, including hypertension, is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The evidence does not show that the Veteran's current hypertension disability was manifest in service or to a degree of 10 percent within 1 year of separation.  Instead, service treatment records are silent and the evidence shows that it was first manifest many years after service in about 1992.  One of the questions which must be addressed, and which has been claimed by the Veteran, is whether his hypertension is related to in-service Agent Orange exposure.  (In-service Agent Orange/herbicide exposure has been accepted as having occurred.  See the Board's July 2016 decision.)   

On that matter, it is noted in the June 2017 VA examination report that the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  However, the VA examiner in June 2017 reviewed the Veteran's record and considered the matter of the relationship of the Veteran's hypertension to his presumed Agent Orange exposure and found that hypertension was less likely than not caused by such exposure, and providing reasons to support that conclusion.  The examiner noted that there was no evidence or diagnosis of hypertension in service or within one year from discharge; no evidence of elevated blood pressure after review of the STRs, including the service discharge examination in April 1969; and a time gap between discharge and evidence that the diagnosis of hypertension was established.  

Additionally, the examiner found it less likely the Veteran's hypertension was incurred in or caused by Agent Orange exposure.  The examiner noted that  according to the VA guidelines for diseases associated with Agent Orange exposure, hypertension has not been associated with Agent Orange exposure.  http://www.publichealth.va.gov/exposures/agentorange/conditions/index.asp and "Overview of hypertension in adults", in the "UP TO DATE ONLINE VERSION, were cited as medical references.  Similar negative conclusions, with medically explained reasons, concerning relationship to service of the Veteran's hypertension, were rendered by a VA examiner in February 2017.  Those reasons included that the Veteran had been diagnosed with essential hypertension (hypertension which does not have a secondary cause), and that VA has not found a positive association between it and Agent Orange exposure.  

The evidence of record indicating that hypertension is at least as likely as not related to Agent Orange exposure includes the opinion from Dr. Vosberg in March 2016, in favor of a relationship between the Veteran's hypertension and Agent Orange exposure.  However, as no meaningful reasons for that opinion were provided, it lacks probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the preponderance of the evidence is against the claim, and service connection is not warranted.  

The matter of secondary service connection for the Veteran's hypertension as secondary to his service-connected diabetes mellitus, claimed by the Veteran, also needs to be addressed.  A VA examiner in June 2017 concluded that his hypertension was less likely than not caused or aggravated by his service-connected diabetes mellitus.  The examiner stated that the medical history indicates that the Veteran's diabetes mellitus and hypertension were diagnosed at the same time, so this suggests that the hypertension was not caused by the diabetes mellitus.  Also, the examiner noted that a review of the claims folder and the available medical records does not show evidence of the Veteran having a diagnosis of diabetic nephropathy as a complication of diabetes mellitus which can cause hypertension.  As no diabetic nephropathy has been established, it is less likely than not that the Veteran's hypertension has been caused or aggravated by his diabetes mellitus.  Similar negative conclusions, with medically explained reasons, concerning causation or aggravation of the Veteran's hypertension by his service-connected diabetes mellitus, were rendered by a VA examiner in February 2017.  The examiner noted that it was unlikely that the diabetes itself aggravated the hypertension beyond its normal progression noting that it is widely assumed that obesity, a high-fat, high-sodium diet, and inactivity have led to the rise in hypertension.  (There was also a negative medical opinion on VA examination in December 2008, but it is not probative as there is no rationale provided.)

Accordingly, the Board finds that the preponderance of the evidence is against secondary service connection for the Veteran's hypertension as secondary to his service-connected diabetes mellitus.  

While the Veteran has reported in August 2017 that not all of the side effects of Agent Orange exposure are known, and that he has found no evidence that it is not the cause of hypertension, this does not mean that it is at least as likely as not that in-service Agent Orange exposure caused his hypertension.  The fact that it might have caused it is not probative.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) and ZN v. Brown, 6 Vet.App. 183 (1994).  What is important in this case is that the medical evidence of record is to the effect that in-service Agent Orange/herbicide exposure probably did not cause it.  

The Veteran also reported in August 2017 that the undersigned indicated in February 2016 that VA only needed an opinion that there was a nexus between his diabetes mellitus and his hypertension.  However, after this, the Board clearly and expressly informed the Veteran in its July 2016 remand that an opinion without reasons, such as the one provided by Dr. Vosberg in March 2016, is not probative.  Additionally, it is obvious from the August 2017 supplemental statement of the case that the VA examiner in May 2017 reviewed relevant evidence and provided reasons for that opinion working against service connection for hypertension as secondary to diabetes mellitus.  The Veteran has been amply informed and has had ample opportunity to submit additional evidence and has submitted no competent probative evidence indicating that his hypertension is related to service, including in-service Agent Orange/herbicide exposure, or is related to his service-connected diabetes mellitus.   

The Veteran did say during his February 2016 hearing that a private physician named Dr. Robert Still, who he reported had since died, told him he had hypertension due to diabetes mellitus.  He was subsequently given an opportunity to provide a medical link between hypertension and service.  With respect to the Veteran's recollection of what Dr. Still told him, the Court has held that "the connection between the layman's account, filtered as it was through a layman's sensibilities, of what a doctor purportedly said is simply too attenuated and inherently unreliable to constitute 'medical' evidence").  Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  Accordingly, the Veteran's statement as to what Dr. Still said is not probative.  Even if it could be accepted as probative, as filtered through the Veteran, no explanation for it was provided, meaning that there is a second reason for why it is not probative.  Nieves-Rodriguez.  The Veteran was notified that a medical opinion

Lumbar spine rating

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

The Veteran has appealed the RO's May 2012 assignment of an initial 10 percent rating from the March 2010 date of claim (see the introduction section of this decision), and its April 2017 assignment of a 20 percent rating from February 6, 2017.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's service-connected lumbar spine degenerative arthritis is rated under  Diagnostic Code 5242, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under such Formula, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is to greater than 30 degrees, but not greater than 60 degrees; or if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; a 10 percent rating can also be assigned if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating under the General Rating Formula requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when thoracolumbar spine forward flexion is limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, may be rated separately, under an appropriate diagnostic code.  A service-connected low back disability may be rated under the Formula for Rating Intervertebral Disc Syndrome if it is present and associated.   

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71, Plate V. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On VA examination in March 2012, forward flexion of the Veteran's thoracolumbar spine was to 70 degrees, with painful motion beginning at 40 degrees.  Extension was to 25 degrees, with painful motion beginning at 15 degrees.  Right and left lateral flexion were to 20 degrees, with painful motion beginning at that point.  Right and left lateral rotation were, respectively, to 15 and 10 degrees, with painful motion beginning at 5 degrees.  The Veteran had no substantial additional limitation in range of motion of his thoracolumbar spine following repetitive use testing.  Functional loss was only due to pain and limitation of motion, with no atrophy or other symptoms.  The Veteran had no muscle spasm or guarding in his thoracolumbar spine, and his strength was all normal.  His thoracolumbar spine disability affected his ability to work by causing difficulty with sitting and bending.  

The Board finds that these findings warrant a 20 percent rating, but no higher, under the General Rating Formula, pursuant to DeLuca, as the Veteran had pain starting at 40 degrees of flexion and similar ranges of motion impacted by pain with respect to extension, etc. at the time of the 2012 exam.  The criteria for a 40 percent rating are clearly not met or nearly approximated, based on the evidence of record.  

In this regard, the Board notes that substantially similar range of motion, etc. results, but with weakened movement also (but strength again being rated as 5/5) were found on VA examination in February 2013.  Again, the Veteran had no atrophy, excess fatigability, or incoordination, and he denied that flare-ups impact the function of his thoracolumbar spine.  

On VA examination on February 6, 2017, the Veteran reported flare-ups of back pain with prolonged sitting or standing or if turning or bending, but he was able to perform repetitive-use testing with no additional loss of function or range of motion.  Forward flexion of the Veteran's thoracolumbar spine was to 40 degrees.  Extension was to 15 degrees.  Right and left lateral flexion were each to 15 degrees.  Right and left lateral rotation were each to 5 degrees.  The Veteran exhibited pain in all range of motion planes tested, but there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of his thoracolumbar spine.  There was pain with weight bearing, but the Veteran had no substantial additional limitation in range of motion of his thoracolumbar spine following repetitive use testing.  Pain significantly limited functional ability as is evident from the range of motion reported above, but it was not able to be described further in terms of range of motion, as the Veteran was not having a flare-up.  There is no other materially significant evidence since February 6, 2017, supportive of a higher rating than 20 percent from at any point since February 6, 2017.  As there is no indication, including in clinical records or lay statements, that the Veteran has forward flexion of his thoracolumbar spine limited to 30 degrees or less, or its functional equivalent due to impairment caused by pain; or ankylosis of his entire thoracolumbar spine, a 40 percent rating cannot be assigned under the General Formula.  

The Board has considered that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.   The Board has also considered the similar matters raised in Sharp v. Shulkin, U.S. Vet. App. No 16-1385 (Sept. 6, 2017), concerning flare-ups.  The holding in that case is essentially that the VA examiner must estimate functional loss that occurs during flares, based on all procurable evidence.  That information can be supplied by relevant sources, including the Veteran during the examination.  It the examiner is not able to estimate the functional loss based on all this evidence, and explains why, that is acceptable unless a more skilled examiner would be able to do so.

The examiner in February 2017 tested the Veteran and found pain with sitting, as well as with active range of motion.  She indicated that it is not feasible to test for passive range of motion of the spine in an awake patient, and thoracolumbar spine limitation of motion is not particularly disabling when one is asleep.  It is also noted that the Veteran reported that he had flare-ups of back pain with prolonged sitting or standing or with turning and bending.  He had no additional limitation of motion on repetitive range of motion testing, however, then or in February 2013.  He was examined and found to have pain on sitting, and there was is no indication that he had greater limitation of function afterwards.  There is no indication that he has the degree of functional impairment necessary for a higher, 40 percent, rating.  In fact, there is no evidence, lay or otherwise, of increased entitlement beyond the ratings already assigned, and the record before the Board is satisfactory to render a decision.  For these reasons, the Board finds that no further action is necessary and that the Board's decision is permissible at this point.  

The Board notes that the Veteran testified in February 2016 that Dr. Vosberg said that he had a 25 percent decrease in his back motion, and that he was severely impaired.  A 25 percent decrease in back motion is for example, 67 degrees of motion out of 90 degrees of full flexion.  As a 10 percent rating is warranted for reduced range of flexion of the back from 60 to 85 degrees, for example, this 25 percent decrease corresponds to no more than the 20 percent rating currently assigned for the February 2016 period.  Terms such as "severe," are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Despite the Veteran's testimony that he is severely impaired, the Board finds that the preponderance of the evidence is against a finding that higher ratings are warranted for the Veteran's back disability.  The information provided has been considered, and the rating criteria from the General Rating Formula have been applied.  See Massey v. Brown, 7 Vet.App. 204 (1994).  

The Board will also grant the Veteran separate 10 percent ratings, but not higher, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for mild incomplete paralysis of the right and left sciatic nerves associated with the service-connected low back disability.  A 10 percent rating is warranted under that code when the incomplete paralysis is mild, and a 20 percent rating is warranted when it is moderate.  A June 2012 private medical record shows that the neurological review was negative for weakness but that the Veteran had hypoesthesia in a stocking glove distribution.   The VA examination report in February 2013 shows complaints of occasional numbness to the legs that occurred intermittently and lasted from seconds to a few minutes.  A January 2014 private medical record shows that the neurological review was negative for weakness, and that sensation was intact.  Additionally, during the Veteran's February 2016 hearing, he testified that in January 2014, he went to pick up a ladder and lost feeling in his legs.  

A January 2014 private MRI report shows a mild disc bulge at L3-4 with a concentric annular tear at the right posterolateral aspect of the disc and moderate right foraminal stenosis.  On VA evaluation in July 2014, the denied any sensory or motor changes to his lower extremities.  Symmetrically equal strength with no paresthesia was shown on VA evaluation in March 2015.  Neurology was grossly intact in July 2016, when the Veteran made the same denials as in July 2014.  Tested lower extremity strength on VA examination in August 2017 was 5/5, and reflexes were 1+.  Light touch and position sense were normal, with only decreased right and left lower extremity vibration and normal cold sensation and no muscle atrophy.  The great majority of the other records show all normal history and findings.  The above evidence is supportive of mild incomplete paralysis of the Veteran's right and left sciatic nerves.  

The medical evidence, including that cited above, is consistent with no more than mild incomplete paralysis of the Veteran's right and left sciatic nerves.  Moderate incomplete paralysis is not shown, as the Veteran's symptoms are mostly absent and in the great majority of instances documented, are wholly sensory in nature.   The predominant symptom is infrequently decreased (rather than absent) sensation.  It is unclear when these intermittent symptoms began, but it is clear that they are intermittent and mild.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the ratings should date back to the March 2010 date of claim.  

The Veteran is not shown to warrant a higher rating based on any other associated neurological impairment or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The VA examination reports show that he has no associated neurological findings, including intervertebral disc syndrome, and no other associated neurological impairment is shown.  

The preponderance of the evidence is against service connection for hypertension and higher ratings than those indicated above for the Veteran's lumbar spine disability, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  The Board wishes to thank him for his service, including service both in Vietnam and in Thailand, and his service discharge certificate indicates that he earned Vietnam service and campaign medals and was obligated for reserve service until March 1975.  


ORDER

Service connection for hypertension is denied.
 
A 20 percent rating, but not higher, is granted for postoperative lumbar spine degenerative changes from the March 2010 date of claim to present, subject to the controlling regulations applicable to the payment of monetary benefits. 

A 10 percent rating, but not higher, is granted for right lower extremity sciatic nerve incomplete paralysis from the March 2010 date of claim to present, subject to the controlling regulations applicable to the payment of monetary benefits.

A 10 percent rating, but not higher, is granted for left lower extremity sciatic nerve incomplete paralysis from the March 2010 date of claim to present, subject to the controlling regulations applicable to the payment of monetary benefits.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


